PER CURIAM.
This case reflects judicial and prosecutorial errors which compel reversal.
The trial court did not comply with Coney v. State, 653 So.2d 1009 (Fla.), cert. denied, — U.S. -, 116 S.Ct. 315, 133 L.Ed.2d 218 (1995), although the trial occurred in April 1996. It failed to instruct the jury properly, although there was a timely request and objection.1 The prosecutor repeatedly commented on appellant’s right to remain silent.
Accordingly, we reverse and remand for new trial.
GLICKSTEIN, KLEIN and SHAHOOD, JJ., concur.

. The point raised by appellant on the sentencing error, although no longer relevant, is not persuasive. See Myers v. State, 696 So.2d 893 (4th DCA 1997).